Appeal Ordered Withdrawn and Opinion issued April 14,2000




                                             In The

                                  tourt of Appeals
                        Jfftftlj Utstrttt of Qtexaa at Dallas
                                     No. 05-99-01287-CR



                          MICHAEL ANDREW FAILS, Appellant

                                               V.


                                STATE OF TEXAS, Appellee


                      On Appeal from the County Criminal Court No. 8
                                     Dallas County, Texas
                            Trial Court Cause No. MB99-50137-J



                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See Tex. R. App. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47
Appeal Ordered Withdrawn and Opinion issued April 14, 2000




                                            In The

                                  Court of Appeals
                        Jfftttlj Htstriri of Qfexaa at SJallas
                                     No. 05-99-01287-CR



                          MICHAEL ANDREW FAILS, Appellant

                                              V.


                                STATE OF TEXAS, Appellee


                     On Appeal from the County Criminal Court No. 8
                                    Dallas County, Texas
                            Trial Court Cause No. MB99-50137-J



                              OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R App. P. 42.2(a).

                                            PER CURIAM
Do Not Publish
TEX. R. APP. P. 47
Appeal Ordered Withdrawn and Opinion issued April 14, 2000




                                             In The

                                  Court of Appeals
                        Jfftfth. Utstrttt of Qtexas at Dallas
                                     No. 05-99-01287-CR



                          MICHAEL ANDREW FADLS, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                     On Appeal from the County Criminal Court No. 8
                                     Dallas County, Texas
                            Trial Court Cause No. MB99-50137-J



                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47